                                                                                                          FILED
                                                                                                 2020 Mar-13 AM 09:15
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  MIDDLE DIVISION

 KOLAWOLE MONDAY ONENESE,                          )
                                                   )
         Petitioner,                               )
                                                   )
 v.                                                )    Case No.: 4:19-cv-01643-KOB-JHE
                                                   )
 WILLIAM BARR,                                     )
                                                   )
         Respondent.                               )

                                  MEMORANDUM OPINION

       This matter comes before the court on the Respondent’s motion to consolidate, or, in the

alternative, to dismiss Petitioner Kolawole Monday Onenese’s filing, which has been construed as

a 28 U.S.C. § 2241 petition for a writ of habeas corpus. (Doc. 7, doc. 1). The magistrate judge

filed a report on December 17, 2019, recommending that the court grant the Respondent’s motion

and dismiss the petition as duplicative. (Doc. 8). The Respondent filed objections to the magistrate

judge’s report and recommendation. (Doc. 16).

       Because this case has a relatively complicated history, some background information

provides helpful context. In March of 2019, prior to filing the instant action, the Petitioner filed

in this court a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2241, challenging his

continued detention by immigration authorities and demanding his release on an order of

supervision. (See Onenese Kolawole Monday v. Barr, No. 4:19-cv-0365-LSC-TMP, doc. 1 (N.D.

Ala.) (citing 8 U.S.C. § 1231(a)(6); Zadvydas v. Davis, 533 U.S. 678 (2001))). In his § 2241

petition, the Petitioner argued that he was being unlawfully detained because the time for removal

following the entry of a final removal order against him had elapsed. In that petition, the Petitioner




                                                  1
detailed an occasion on January 9, 2019, in which he resisted ICE’s attempt to force him to board

a plane to deport him to his home country of Nigeria.

       The government filed a response in that case, arguing that the Petitioner’s continued

detention resulted from his obstruction of the removal process. (Onenese Kolawole Monday v.

Barr, No. 4:19-cv-0365-LSC-TMP, doc. 3). The response stated that the Petitioner would remain

in noncompliance with ICE, and thus in obstruction of his removal process, as long as he continued

trying to thwart ICE’s removal efforts. The Petitioner filed a reply, arguing, in part, that he was

not actually noncompliant with ICE’s invalid attempts to deport him. (Id., doc. 14, doc. 16). That

case remains pending in front of Judge Coogler.

       On October 8, 2019, the Petitioner filed this action, which he titled “Petition for A Writ of

Mandamus.” (Doc. 1). In his filing, the Petitioner alleges that ICE has abused its discretion by

issuing repetitive notices of failure to comply with removal efforts, based in part on the January 9,

2019, incident. (Doc. 1 at 3, 6) (citing to 8 C.F.R. § 241.1(g)). The Petitioner requests that the

court require ICE to cease issuing “cumulative, non-prohibitive, and monotonous notice[s] of

failure to comply.” (Doc. 1 at 5). He argues that ICE only issues the notices to gain an unfair

advantage in his pending § 2241 case. He further asserts that ICE’s actions are undermining his

ability to be released on parole and states that the court should compel ICE to exercise its discretion

and release him from custody.

       After the magistrate judge entered an order to show cause, the Respondent filed a motion

to consolidate this case with the case pending in front of Judge Coogler, treating both cases as

§ 2241 petitions addressing the same facts. (Doc. 7). Alternatively, the Respondent requested that

the instant case be dismissed as duplicative of the Petitioner’s prior action pending in front of

Judge Coogler.



                                                  2
       The magistrate judge entered a report, construing the Petitioner’s filing as a § 2241 petition

and recommending that the case be dismissed as duplicative. (Doc. 8). The report focuses in large

part on the fact that both filings seek release from federal custody.

       The Petitioner filed objections to the report and recommendation, arguing that his filing in

the instant case is different from his other pending action because this action merely seeks to

prevent ICE from serving notices of failure to comply with removal efforts. (Doc. 16). However,

even the Petitioner admits that the two actions are “overlapping” and that the “center piece of

Respondent’s petition to Petitioner’s petition for writ of habeas corpus was the unsubstantiated

allegation of failure to comply.” (Id. at 2). He argues, however, that his instant filing is narrower

in scope than his pending § 2241 petition. He also asserts that the “major prayer” for relief of his

self-described mandamus petition is “to stop the abuse of discretion by ICE in his appraisal system

which is based on compulsive issuance of notice of failure.” (Id. at 6).

       The court OVERRULES the Petitioner’s objections.                 “The common-law writ of

mandamus, as codified in 28 U.S.C. § 1361, is intended to provide a remedy for a plaintiff only if

he has exhausted all other avenues of relief and only if the defendant owes him a clear

nondiscretionary duty.” Heckler v. Ringer, 466 U.S. 602, 616 (1984). The Petitioner cannot meet

either requirement to justify this extraordinary remedy. First, he clearly has not exhausted all other

avenues of relief because his admittedly overlapping § 2241 petition remains pending. Resolution

of that petition in accordance with Eleventh Circuit precedent will necessarily include examination

of his January 9, 2019, refusal to board the plane, his ongoing litigation, and the notices of failure

to comply with removal—the same issues the Petitioner raises in this action. Second, the Petitioner

does not allege that ICE owes him a clear nondiscretionary duty; in fact, he claims that ICE is

abusing its discretion. Therefore, especially considering that the Petitioner’s filing requests his



                                                  3
release from federal custody, the filing more closely resembles a § 2241 petition for a writ of

habeas corpus than a mandamus petition. Because the instant construed § 2241 petition deals with

facts encompassed by the § 2241 petition pending in front Judge Coogler, the court agrees with

the magistrate judge that the instant filing should be dismissed as duplicative.

        Having carefully reviewed and considered de novo all the materials in the court file,

including the report and recommendation, and the objections thereto, the court hereby ADOPTS

the magistrate judge’s report and ACCEPTS the recommendation.

        Accordingly, the court GRANTS the Respondent’s motion to dismiss and DISMISSES

this action as duplicative. To the extent Onenese wishes to amend his petition in Case No. 4:19-cv-

0365-LSC-GMB and/or submit additional documents in support of that petition, he must file a motion

in that case.

        DONE and ORDERED this 13th day of March, 2020.



                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              UNITED STATES DISTRICT JUDGE




                                                 4
